DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in response to applicants’ arguments filed on 08/24/2021 wherein: claims 12, 21, and 23 were amended, no claims were canceled, and no new claims were added. Accordingly, claims 12-24 are now pending. 
Response to Arguments
Applicant’s arguments, filed on 08/24/2021 with respect to rejections under 112(b) of claims 12-24 have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. 
Applicant’s arguments, filed on 08/24/2021, with respect to the rejection(s) of claims 12-24 under 103 in view of Chiem and Chen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 12, 13, 16-18, 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheim et al. (US 20150369751A1; “Cheim”) in view of KAMIHIRA (JPH0998406A; examiner relied on English translation attached with office action).
Regarding claim 12, Cheim discloses a method comprising: 
inserting a submersible, remotely operable vehicle into an interior of a transformer tank that includes an electrical transformer submerged in a liquid coolant (Abstract; Figure 1; [0017]: “a system for transformer in-situ inspection is designated generally by the numeral 10. In most embodiments, the system 10 is utilized for the inspection of a transformer 12 which contains high-voltage electrical components immersed in a cooling fluid 14 such as oil”)
propelling the remotely operable vehicle through the liquid coolant in the transformer tank to inspect the electrical transformer ([0019]: “components maintained within the channels move the fluid in either direction, through the device and thus allow the device to move within the transformer tank”);
 operating a camera on the remotely operable vehicle to produce video streams of the interior of the transformer tank (Fig. 4; [0020]; [0021]); 
determining an observation position of the remotely operable vehicle based on telemetry data and a model of the electrical transformer ([0018]: “the computer 18 utilizes the virtual transformer image 20 in conjunction with a virtual inspection device 22, which represents the actual inspection device 16, so as to monitor the positioning of the device 16 within the transformer 12”; [0028]: “The receivers 82 use triangulation, based on the signals 72 received or other methodology, to determine a position of the device 16 in the tank”; [0029])
However, Cheim does not explicitly state the plurality of cameras fixed in position relative to one another with an overlapping field of view on the remotely operable vehicle, each of the plurality of cameras being operable to produce video streams and processing the video streams from each of the 
On the other hand, KAMIHIRA teaches the plurality of cameras with an overlapping field of view on the remotely operable vehicle, each of the plurality of cameras being operable to produce video streams and processing the video streams from each of the plurality of cameras to output a three dimensional field of view of the interior of the transformer tank and the electrical transformer from the observation position of the remotely operable vehicle ([0024]-[0035]; Fig. 1-2; [0038]-[0040], Fig. 3-4). 
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the Cheim reference and include the features from the KAMIHIRA reference, and arrange plurality of cameras with an overlapping field of view to process their video streams and produce a three-dimensional field of view of the structure. This will provide a more accurate image of the structure inspected. 
Regarding claim 21, Cheim teaches: 
A submersible, remotely operable vehicle that is submersible, the remotely operable vehicle adapted to be inserted into an interior of a transformer tank that includes an electrical transformer submerged in a liquid coolant, the remotely operable vehicle including (Abstract; Fig. 1): 
a signal receiver structured to receive a plurality of commands through a liquid environment from a remote control station, the plurality of commands including a command for propelling the remotely operable vehicle through the liquid coolant in the transformer tank for inspection of the electrical transformer and a command for operation of a camera ([0018]; [0025]) ; 
a camera being operable to produce a video stream ([0020]); and 
a transmitter configured to transmit the video streams to a processing device ([0021])
However, Cheim does not teach plurality of cameras fixed in position relative to one another with an overlapping field of view and to output a three dimensional field of view of the interior of the 
On the other hand, Chen teaches plurality of cameras fixed in position relative to one another with an overlapping field of view and to output a three dimensional field of view of the interior of the structure (Fig. 2, [0010]; [0048]) .
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the Cheim reference and include the features from the Chen reference, and include mount plurality of cameras in position relative to one another and process the video streams from the cameras to produce a three-dimensional field of view of the structure. This will provide a more accurate image of the structure inspected.
Regarding claim 13, Cheim discloses updating the observation position and the three dimensional field of view in real time while the remotely operable vehicle is propelled through the liquid coolant ([0029]).
Regarding claim 16, Cheim does not explicitly state filtering frames of each of the video streams from each of the plurality of cameras.
However, KAMIHIRA teaches filtering frames of each of the video streams from each of the plurality of cameras ([0040]-[0042]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the teachings of Cheim and include features of KAMIHIRA to filter the video frames from each of the plurality of cameras. This will provide a more precise, clearer image/video of the inspected structure.
Regarding claim 17, Cheim discloses determining the observation position includes referencing a pose of the remotely operable vehicle with respect to interior faces of the transformer tank ([0018]: “The computer 18 may maintain a virtual transformer image 20 of the internal construction of the 
Regarding claim 18, Cheim discloses mapping the electrical transformer based on the three dimensional field of view (Abstract; [0017]: in situ-inspection of the transformer immersed in a cooling liquid such as oil; [0018]; Note: Visualizing the position of the vehicle “within” the interior of the container comprises mapping the container since it all depends on the construction of that interior tank.)
Regarding claim 20, Cheim teaches displaying the three dimensional field of view on a display ([0006]: “display an actual position of the inspection device within the container”). 
Regarding claim 23, Cheim discloses determining an observation position of the remotely operable vehicle in the liquid environment based on telemetry data from the remotely operable vehicle and a model of a structure that contains the liquid environment ([0018]: “the computer 18 utilizes the virtual transformer image 20 in conjunction with a virtual inspection device 22, which represents the 
Regarding claim 24, Cheim discloses the remotely operable vehicle includes a propulsion system with one or more motors (Fig. 4, Motors 62, M1-M4; [0031]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheim and KAMIHIRA in further view of Lavest et al. (NPL attached with Non-Final Rejection)
Regarding claim 14, Cheim does not explicitly state calibrating each of the plurality of cameras for operation in the liquid coolant before determining the observation position.
However, Lavest et al. teaches calibrating each of the plurality of cameras for operation in the liquid coolant before determining the observation position (Abstract; Fig. 7; Section 4.3). 
It would have been obvious for someone with ordinary skill in the art to modify the Cheim reference and include features from the Lavest et al. reference to include camera calibrating before determining the observation position. This will provide more accurate camera measurements. 
Regarding claim 15, Cheim does not explicitly state calibrating each of the cameras includes first calibrating each of the plurality of cameras in air and then calibrating each of the plurality of cameras in the liquid coolant.
However, Lavest et al. teaches calibrating each of the plurality of cameras in air and then calibrating each of the plurality of cameras in the liquid coolant (Abstract; Figs. 5 and 7; Sections 4.2 and 4.3: “, we calibrate the system out of the water medium”; “In a similar way, we have calibrated the system underwater”).
It would have been obvious for someone with ordinary skill in the art to modify the Cheim reference and include features from the Lavest et al. reference to include adjusting camera calibration in .
Claims 19 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cheim and KAMIHIRA in further view of ITO et al. (JPH10221256A [provided by the applicant]; “ITO”).
Regarding claims 19 and 22, although Cheim discloses a three-dimensional vision sensor ([0021], Sensor 48), it does not explicitly state arranging cameras to provide a quasi-spherical field of view. 
On the other hand, ITO teaches arranging cameras to provide a quasi-spherical field of view ([0035]-[0037]; [0042]; Fig. 1: camera arrangement/ alignment on the monorail inspection robot).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Cheim reference and include the features of the ITO reference to provide a camera arrangement that renders a quasi-spherical field of view. This will provide instantaneous information about the scene inside the transformer, reducing the need for several robot motions that commonly are required to obtain multiple views in order to have an initial estimation of the scene, as disclosed by the current application (Specification, P. 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        





/RAMI KHATIB/Primary Examiner, Art Unit 3669